DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Nakamura (US 2009/0042415 hereinafter Nakamura).
As to claims 1, 9,  Nakamura discloses in Figs. 1-3, a test socket (IC socket S in paras 0044 also in Fig. 3) comprising: a main test structure 15 as shown in Fig. 2) with a body 11 and 12 in combination as shown in Fig. 2) and an upper surface (as shown in fig. 2); wherein the main test structure includes one or more apertures through the upper surface (paras 0044-0046); a guide plate (21 as shown in Fig. 2) engaged to the upper surface of the main test structure (paras 0044-0046) ; wherein the guide plate includes an opening extending through a body of the guide plate (paras 0044-0046); one or more probes (13 as shown in Figs. 2-3) mounted within the main test structure, said probes including: a body which engages a trace (24 as shown in  Fig. 3) within the main test structure; a front end (13a as shown in Fig. 3) emanating from the body and extending through said apertures (19 as shown in Fig. 3) for engagement by a lead or terminal pad of a device to be tested (IC in para 0039) and a tail end (13B as shown in Fig. 3) emanating from the body which is secured within the main test structure by an elastomeric material (14 as shown in Fig. 3).
As to claims 2, 10, Nakamura discloses in Figs. 1-3, wherein the front end further includes a linear portion (13a as shown in Fig. 3) which engages a first seat (17 as shown in Fig. 3) within the main test structure when engaged by the device to be tested; and wherein the tail end (13B as shown in Fig. 3) engages a second seat (18 as shown in Fig. 3) located proximally to the elastomeric material (14 as shown in Fig. 3).
As to claims 3, 11, Nakamura discloses in Figs. 3, wherein the one or more probes being high frequency probes (paras 0021).
As to claims  4, 12 Nakamura discloses in Figs. 3, wherein the main test structure is made from polyimide film (para 0097)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7-8,  13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2009/0042415 hereinafter Nakamura), in view of Yoshida (US 2008/0088331 hereinafter Yoshida).
As to claims 5, 13,  Nakamura discloses in Figs. 1-3 all of the limitations except for wherein the guide plate is made from a material selected from the group comprising: a polyether block amide (PEBA), a polyether ether ketone (PEEK), polyvinyl alcohol (PVA), Polytetrafluoroethylene (PTFE), fluorinated ethylene propylene (FEP), polyvinyl, polyimide, polyimide, polyethylene, or a combination thereof.
However, Yoshida discloses  wherein the guide plate is made from a material selected from the group comprising: a polyether block amide (PEBA), a polyether ether ketone (PEEK), polyvinyl alcohol (PVA), Polytetrafluoroethylene (PTFE), fluorinated ethylene propylene (FEP), polyvinyl, polyimide, polyimide, polyethylene, or a combination thereof (para 0033).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Nakamura and provides wherein the guide plate is made from a material selected from the group comprising: a polyether block amide (PEBA), a polyether ether ketone (PEEK), polyvinyl alcohol (PVA), Polytetrafluoroethylene (PTFE), fluorinated ethylene propylene (FEP), polyvinyl, polyimide, polyimide, polyethylene, or a combination thereof, as taught by Yoshida for good transmitting during test (para 0033).
As to claims 7, 15,  Yoshida discloses in Figs. 1A-1B, wherein the elastomeric material (14 as shown in Fig. 3) is pre-compressed by the one or more probes and compressed further by the probe as the front end of the probe is engaged by the lead or terminal pad of the device to be tested and urged into the aperture (Figs. 1A-B and 3).
As to claims 8, 16, Yoshida discloses in Figs. 1A-B, 4A-c, a shoulder defined by said housing for engaging the probe and limiting the distance the probe extends beyond the upper surface of the main test structure (as shown in Figs. 4A-C).
Claim(s) 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2009/0042415 hereinafter Nakamura), in view of Yoshida (US 2008/0088331 hereinafter Yoshida); further in view of Yamashita (US 2005/0275398 hereinafter Yamashita)
As to claims 6, 14, Nakamura in view of Yoshida discloses all of the limitations except for wherein the elastomeric material is rod shaped and comprised of a material selected from the group including a thermoplastic elastomer, a thermoplastic urethane, a natural rubber, a synthetic rubber, a silica gel, a polymer, a copolymer, a polyolefin, or a combination thereof.
However, Yamashita discloses in Fig. 4, wherein the elastomeric material is rod shaped and comprised of a material selected from the group including a thermoplastic elastomer, a thermoplastic urethane, a natural rubber, a synthetic rubber, a silica gel, a polymer, a copolymer, a polyolefin, or a combination thereof (para 0067).
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Nakamura in view of Yoshida, and provides wherein the elastomeric material is rod shaped and comprised of a material selected from the group including a thermoplastic elastomer, a thermoplastic urethane, a natural rubber, a synthetic rubber, a silica gel, a polymer, a copolymer, a polyolefin, or a combination thereof (para 0067),  as taught by Yamashita for making contacting well during testing the DUT. 
The method claims 9-16 are the same features with the apparatus claims, so the method claims rejected as the same the apparatus claims as above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        8/27/22